Title: To James Madison from Albert Gallatin, 11 September 1809
From: Gallatin, Albert
To: Madison, James


Dear Sir
Washington 11 Sept. 1809
I did not write till I could inform you where I was going; as otherwise I had nothing to communicate. The lameness of my horses & the late season have induced me to give up my western excursion, instead of which I will treat Mrs. Gallatin with a short visit to her mother in New York. We will be there about the 21st instt., remain a week and return so as to be here about 2d or 3d Octer. I do not think that there is any necessity to hurry yourself beyond your convenience in returning here. It will be as well the 10th as the 1st of Octer. For I am sure, although I have not seen Mr Jackson & can judge only from what has passed between him & Mr Smith, that he has nothing to say of importance or pleasant. I think, on the contrary, that the present delay is favorable. It may give us time to hear the result or prospect of Mr Armstrong’s negotiations with France: and it may give Mr Jackson time to receive more favorable instructions issued after the late events in Germany.
It appears to me very clear that a peace there will immediately take place without the annihilation or any capital reduction of the power of Austria being made a condition of it. This is the most favorable possible result for us. There will still remain sufficient strength in the North of Europe to make it an object with Bonaparte & even with England to soothe those powers as far as consistent with their general system. And it is probable that if every thing is and remains quiet on the Continent of Europe and if Spain is reduced that England will be pushed so hard that they will be compelled to do us some justice. With respectful attachment Your’s
Albert Gallatin
